DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A content embedding engine, rendering, by a rendering engine configured to, generating, by an application interface engine, retrieving, by an image processing engine in claims 16, 32, and 33; provided by a content provider in claim 16; a software library comprising, a verification module configured to, processing, by an image processing engine, transmitting, to the verification module, in claim 26
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 17 – 25,, and 27 – 31 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 and 13 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (Patent: 8,583,482 B2) in view of Wenocur et al. (Publication: 2002/0165912 A1), Nordstorm et al. (Publication: 2013/0091463 A1).

Regarding claim 16, Netzer discloses a client-side image processing system for verifying that embedded digital content comprises a specified visual element, the image processing system comprising (column 7 lines 20 to 25 -  Fig. 1 data processing system, a computer system with memory, includes a queue generator that creates a list of pages to visit by the mapping crawlers and the visual crawlers. This queue includes pages that are specified in the IO as well as pages outside of the IO. The queue will also include pages to crawl where incidents have already been detected either from the crawler to the client computer or from the tracking pixel, digital content, as well as pages with high probability for incidents):
 one or more hardware storage devices of an image processing system that store data indicative of a specified visual element (column 10 lines 53 to 55 - When a mismatch is found between the definitions of the placements in the insertion orders and the actual delivery of the advertisements then an incident is created. Several of incident types are generated. The process is executed by a computer, column 1 lines 42, and it is known that the incident types are data and have to be stored in a memory in a computer for the data to be processed.); 
a content embedding engine, implemented in a client device having one or more processors and memory,   configured to (i) embed content in a resource  obtained by the client device from a content provider and  (ii) configure the resource for rendering, the data indicative of the specified visual element is different from the resource obtained from the content provider ( column 9 line 45 - The crawlers are installed in the client computers.
Column 6 lines 20 to 30 - Compares between the actual delivery 40 data that was collected by the crawler by the tracking pixel, and from the panel and between the terms and conditions received from each advertiser. The incident report also includes an image of the advertiser's ad, along with an image of the webpage with the actual incident as it occurred and as was recorded by the crawler as a way to prove the occurrence of the incident.
column 1 lines 40 to 45- The advertising seller delivers the advertisements to its website on the world-wide-web using a computer program. Every web page that should display advertising contents has one or more ad server tags embedded within its code (in the background), configures the resource for rendering. This ad tag sends information to the ad server about the page and about the user accessing this page. The ad server selects the appropriate ad to deliver from a large bank of advertisements by matching the most appropriate advertisement, based on the definitions of the insertion orders and placements, with the corresponding user and page based on the information passed to it by the website.); 
a rendering engine, implemented in the client device and configured to t render the content embedded in the resource (
column 9 line 45 - The crawlers are installed in the client computers.
column 8 lines 20 to 25  - Visual crawling, a program ],  is a crawling that renders the page graphically and generates a hierarchical representation of the page based on the html text of the page (similar to the web browsers).); 
an application interface engine, implemented in the client device and that configured to capture an image  (i) of the resource and (ii) of the embedded content rendered in the resource (
column 9 line 45 - The crawlers are installed in the client computers.
Column 6 lines 20 to 30 - Compares between the actual delivery 40 data that was collected by the crawler by the tracking pixel, and from the panel and between the terms and conditions received from each advertiser. The incident report also includes an image of the advertiser's ad, along with an image of the webpage with the actual incident as it occurred and as was recorded by the crawler as a way to prove the occurrence of the incident.
[0065] - the reporting interface, a program, could be accessed to view incident's and reports via visual crawling [0094]. The advertiser or its representative can contact the individual websites to correct the advertising delivery or request credit based on the incidents they have identified at any time, and supply incident reports as proof.); and 
an image processing engine, implemented in the client device and   configured to: retrieve, from the one or more hardware storage devices of the image processing system , the data indicative of the specified visual element (
column 9 line 45 - The crawlers are installed in the client computers.
column 10 lines 5 to 25  - Fig. 9, receive page crawled response with the retrieved data from the web page. World Wide Web, Servers, remote device Fig. 1.
A queue generator creates a list of pages to visit by the mapping crawlers and the visual crawlers. This queue includes pages that are specified in the IO as well as pages outside of the IO. The queue will also include pages to crawl where incidents have already been detected either from the crawler or from the tracking pixel as well as pages with high probability for incidents. The queue could be ordered according to priorities of campaigns, sites and incidents related data
); 
 compare the generated visualization to verify that the specified visual element is visually present in the resource with the embedded content (column 10 lines 45 to 60 –  An incident is any deviation, non-compliance or inconsistency between the terms and conditions of the insertion order and between the actual ad delivery. Incidents generation is done by analyzing the data retrieved from the crawlers (the delivery data) and the tracking pixels, and comparing it to the terms and conditions. Process by Incident Generator, column 12 lines 55 to 65.
Column 6 lines 20 to 30 - Compares between the actual delivery 40 data that was collected by the crawler by the tracking pixel, and from the panel and between the terms and conditions received from each advertiser. The incident report also includes an image of the advertiser's ad, along with an image of the webpage with the actual incident as it occurred and as was recorded by the crawler as a way to prove the occurrence of the incident.
); and 
transmit verification data comprising an indication of whether the specified visual element is visually presented with the embedded content based on the comparision (column 12 - The scoring algorithm has to take into consideration the amount of incidents occurred and the number of advertisements found. That is the scoring algorithm receives incident type, transmitting.
Column 11 lines 3 to 20 – list example of Incident types, (Competitive Collision, Missing Geo targeting… etc , an indication. Incidents generation is done by analyzing the data retrieved from the crawlers (the delivery data) and the tracking pixels, visual elements. column 10 lines 45 to 60), 
For embedding digital content ( Column 11 lines 3 to 20 – the data retrieved from the crawlers (the delivery data) and the tracking pixels, visual elements. column 10 lines 45 to 60).
Netzer discloses verification data and embedded digital content as stated above.
However Netzer does not disclose, but Wenocur discloses
wherein transmitting the verification data consumes less bandwidth than an amount of bandwidth that would be consumed by transmitting the visualization of the resource and of the embedded content rendered in the resource ([0116] – sender provides address links (document, components) over network 114 of Fig. 2 to client devices [0118], transmitting address link instead of actual document, and components would reduce amount bandwidth.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer with wherein transmitting the verification data consumes less bandwidth than an amount of bandwidth that would be consumed by transmitting the visualization of the resource and of the embedded content rendered in the resource as taught by Wenocur. The motivation for doing is to minimize the network bandwidth  as taught by Wenocur. 
Netzer in view of Wencur do not however Nordstrom discloses
one or more hardware storage devices of an image processing system ([0020] - Fig. 2 – server with entity database.) ; 
A content embedding engine implemented in a client device; a rendering engine, implemented in a client device; Transmitting server system;  a application interface engine, implemented in a client device; a image processing engine, implemented in a client device; retrieve, from the one or more hardware storage devices of the image processing system (
[0022] FIG. 2 is a block diagram 200 illustrating an example server 130 and client 110 in the architecture 100 of FIG. 1 according to certain aspects of the disclosure. The client 110 and the server 130 are connected over the network 150 via respective communications modules 218 and 238. The communications modules 218 and 238 are configured to interface with the network 150 to send and receive information, such as data, requests, responses, and commands to other devices on the network.
[0063] – there are several modules, subprograms or portions of computer programs in the client [0060], that perform different functions.
[0063] – there are several modules, subprograms or portions of computer programs in the server [0060], that perform different functions.
Thus the modules and engines in the claimed language can be read on.),
compare the captured image to the data indicative of the specified visual element without requiring a structure of the resource to be parsed to verify that the specified visual element is visually present in the resource with the embedded content (
[0043]- comparing a selected content of an image directly with an image. If the selected content of an image appears substantially similar to an image associated with an entity in the entity database 234 (e.g., the similarity between the selected content and the image associated with the entity has a higher probability value than the similarity between the selected content and an image associated with any other entity in the entity database 234), then the entity associated with the image can be identified as the referent of the select content.
[0044] When the content file 224 is a web page, then an entity can be identified as a referent based on other web pages an image on the web page. For example, a user selects content from a content file 224, namely, a web page that incorrectly refers to President George H. W. Bush as "George W. Bush." Other web pages that link to the web page frequently and correctly include the text "George Bush Sr." and "George H. W. Bush." The disclosed system correctly identifies the referent entity of the selected content on the web page, "George W. Bush," as George H. W. Bush, even though the user selected content that incorrectly included the text "George W. Bush."
The comparison of images are directly without the structure of the resources to be parsed.
)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with one or more hardware storage devices of an image processing system ; A content embedding engine implemented in a client device; a rendering engine, implemented in a client device; a application interface engine, implemented in a client device; a image processing engine, implemented in a client device; retrieve, from the one or more hardware storage devices of the image processing system ; compare the captured image to the data indicative of the specified visual element without requiring a structure of the resource to be parsed to verify that the specified visual element is visually present in the resource with the embedded content as taught by Nordstrom. The motivation for doing is to provide convenience as taught by Nordstrom. 

Regarding claim 26, Netzer discloses an image processing system for verifying that embedded digital content comprises a specified visual element, the image processing system comprising (column 7 lines 20 to 25 -  Fig. 1 data processing system includes a queue generator that creates a list of pages to visit by the mapping crawlers and the visual crawlers. This queue includes pages that are specified in the IO as well as pages outside of the IO. The queue will also include pages to crawl where incidents have already been detected either from the crawler or from the tracking pixel, digital content, as well as pages with high probability for incidents): 
one or more hardware storage devices for storing data indicative of a specified visual element ( column 10 lines 53 to 55 - When a mismatch is found between the definitions of the placements in the insertion orders and the actual delivery of the advertisements then an incident is created. Several of incident types are generated. The process is executed by a computer, column 1 lines 42, and it is known that the incident types are data and have to be stored in a memory in a computer for the data to be processed. ); and 
a verification module configured to receive verification data comprising an indication of whether the specified visual element is rendered, by a remote device, with the embedded digital content in the resource (column 12 - The scoring algorithm has to take into consideration the amount of incidents occurred and the number of advertisements found. That is the scoring algorithm receives incident type . 
column 10 lines 5 to 25  - Fig. 9, receive page crawled response with the retrieved data from the web page. World Wide Web, Servers, remote device Fig. 1. 
column 10 lines 45 to 60 –  Incident type is generated by analyzing the data retrieved from the crawlers (the delivery data) and the tracking pixels, and comparing it to the terms and conditions and determined whether mismatch is found . ); 
retrieving, from storage of the remote device, data indicative of the specified visual element (column 10 lines 5 to 25  - Fig. 9, receive page crawled response with the retrieved data from the web page. World Wide Web, Servers, remote device Fig. 1); 
capturing an image of (i) a resource obtained from a content provider and (ii)
embedded content obtained, by the remote device, from a source that differs from the content provider and rendered in the resource (column 9 line 45 - The crawlers are installed in the client computers.
Column 6 lines 20 to 30 - Compares between the actual delivery 40 data that was collected by the crawler by the tracking pixel, and from the panel and between the terms and conditions received from each advertiser. The incident report also includes an image of the advertiser's ad, along with an image of the webpage with the actual incident as it occurred and as was recorded by the crawler as a way to prove the occurrence of the incident.
[0065] - the reporting interface, a program, could be accessed to view incident's and reports via visual crawling [0094]. The advertiser or its representative can contact the individual websites to correct the advertising delivery or request credit based on the incidents they have identified at any time, and supply incident reports as proof.) ;
to verify that the specified visual element is rendered with the embedded digital content (column 10 lines 45 to 60 –  An incident is any deviation, non-compliance or inconsistency between the terms and conditions of the insertion order and between the actual ad delivery. Incidents generation is done by analyzing the data retrieved from the crawlers (the delivery data) and the tracking pixels, and comparing it to the terms and conditions. Process by Incident Generator, column 12 lines 55 to 65. ); and 
transmitting, to the verification module, the verification data comprising an indication of whether the specified visual element is visually presented with the embedded content based on the comparision (column 12 - The scoring algorithm has to take into consideration the amount of incidents occurred and the number of advertisements found. That is the scoring algorithm receives incident type, transmitting.
Column 11 lines 3 to 20 – list example of Incident types, (Competitive Collision, Missing Geo targeting… etc , an indication. Incidents generation is done by analyzing the data retrieved from the crawlers (the delivery data) and the tracking pixels, visual elements. column 10 lines 45 to 60), 
For embedding digital content ( Column 11 lines 3 to 20 – the data retrieved from the crawlers (the delivery data) and the tracking pixels, visual elements. column 10 lines 45 to 60);
Netzer discloses verification data and embedded digital content as stated above.
However Netzer does not disclose, but Wenocur discloses
a software library comprising one or more portions of executable code for content in a resource ([0867] – program language such as C++, novel function and subroutine libraries are provided by the invention. One, such a library subroutine, portions of executable code, is a procedural function made up of a series of story instructions that decompresses, synchronizes and drops frames as necessary during playback of video streams); 
wherein the one or more portions of the executable code are configured to cause the remote device to perform operations comprising: ([0615] – A computer program product for use in conjunction with a computer system having a server and a client. Subroutines such as software downloading or upgrading [0056] is performed on the client side and it is known that subroutines causes the remote device to perform download for software upgrae.) 
wherein transmitting the data consumes less bandwidth than an amount of bandwidth that would be consumed by transmitting data representing the resource and the content ([0116] – sender provides address links (document, components) over network 114 of Fig. 2 to client devices [0118], transmitting address link instead of actual document, and components would reduce amount bandwidth.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer with a software library comprising one or more portions of executable code for embedding digital content in a resource; wherein the one or more portions of the executable code are configured to cause the remote device to perform operations comprising: wherein transmitting the verification data consumes less bandwidth than an amount of bandwidth that would be consumed by transmitting data representing the resource and the embedded digital content as taught by Wenocur. The motivation for doing is to minimize the network bandwidth  as taught by Wenocur. 
Netzer in view of Wencur do not however Nordstrom discloses
one or more hardware storage devices of an image processing system ([0020] - Fig. 2 – server with entity database.) ; 
retrieving, from storage of the remote device of the image processing system; obtained , by the remote device; ([0022] FIG. 2 is a block diagram 200 illustrating an example server 130 and client 110 in the architecture 100 of FIG. 1 according to certain aspects of the disclosure. The client 110 and the server 130 are connected over the network 150 via respective communications modules 218 and 238. The communications modules 218 and 238 are configured to interface with the network 150 to send and receive information, such as data, requests, responses, and commands to other devices on the network.
[0063] – there are several modules, subprograms or portions of computer programs in the client [0060], that perform different functions.
[0063] – there are several modules, subprograms or portions of computer programs in the server [0060], that perform different functions.
Thus the modules and engines in the claimed language can be read on.),
compare the captured image to the data indicative of the specified visual element without requiring a structure of the resource to be parsed to verify that the specified visual element is visually present in the resource with the embedded content (
[0043]- comparing a selected content of an image directly with an image. If the selected content of an image appears substantially similar to an image associated with an entity in the entity database 234 (e.g., the similarity between the selected content and the image associated with the entity has a higher probability value than the similarity between the selected content and an image associated with any other entity in the entity database 234), then the entity associated with the image can be identified as the referent of the select content.
[0044] When the content file 224 is a web page, then an entity can be identified as a referent based on other web pages an image on the web page. For example, a user selects content from a content file 224, namely, a web page that incorrectly refers to President George H. W. Bush as "George W. Bush." Other web pages that link to the web page frequently and correctly include the text "George Bush Sr." and "George H. W. Bush." The disclosed system correctly identifies the referent entity of the selected content on the web page, "George W. Bush," as George H. W. Bush, even though the user selected content that incorrectly included the text "George W. Bush."
The comparison of images are directly without the structure of the resources to be parsed.
)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with one or more hardware storage devices of an image processing system ; A content embedding engine implemented in a client device; a rendering engine, implemented in a client device; a application interface engine, implemented in a client device; a image processing engine, implemented in a client device; retrieve, from the one or more hardware storage devices of the image processing system ; compare the captured image to the data indicative of the specified visual element without requiring a structure of the resource to be parsed to verify that the specified visual element is visually present in the resource with the embedded content as taught by Nordstrom. The motivation for doing is to provide convenience as taught by Nordstrom. 

	Regarding claim 32, see rejection on claim 16.

	Regarding claim 33, see rejection on claim 16.

Claims 18, 19, 21 to 25, and 27 to 31 are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (Patent: 8,583,482 B2) in view of Wenocur et al. (Publication: 2002/0165912 A1), Nordstorm et al. (Publication: 2013/0091463 A1) and Olliphant (Publication: US 2010/0017217 A1).

	Regarding claim 18, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 16.
Netzer discloses wherein the one or more hardware storage devices store data indicative of rendering parameters of the specified visual element (column 10 lines 53 to 55 - When a mismatch is found between the definitions of the placements in the insertion orders and the actual delivery of the advertisements then an incident is created. Several of incident types are generated. The process is executed by a computer, column 1 lines 42, and it is known that the incident types are data and have to be stored in a memory in a computer for the data to be processed.).
 Netzer in view of Wenocur, Nordstorm do not, however 
Olliphant discloses wherein the image processing engine selects a portion of the resource for analyzing based on the rendering parameters of the specified visual element ([0055] - A published indicates, selects, a location where the charity badge is to be displayed.
[0069]  - Fig. 5B when the charity badge is displayed in a column on the right side of the web page, all other information currently in the column will be shipped, analyzed.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein the image processing engine selects a portion of the resource for analyzing based on the rendering parameters of the specified visual element as taught by Olliphant. The motivation for doing is to enable the verification of transaction can be performed quickly as taught by Olliphant. 

	Regarding claim 19, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 16.
Netzer in view of Wenocur, Nordstorm do not, however 
Olliphant discloses wherein the resource comprises one of a page of a mobile application or a webpage ([0034] – client machine displays web-based badge on a webpage of the published.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein the resource comprises one of a page of a mobile application or a webpage as taught by Olliphant. The motivation for doing is to enable the verification of transaction can be performed quickly as taught by Olliphant. 

Regarding claim 21, see rejection on claim 27.
Regarding claim 22, see rejection on claim 28.
Regarding claim 23, see rejection on claim 29.
Regarding claim 24, see rejection on claim 30.

Regarding claim 27, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 26 including the captured image.
Netzer in view of Wenocur, Nordstorm do not, however 
Olliphant discloses wherein the image processing engine retrieves, from an operating system of a device operating the image processing engine, data indicative of rendering parameters of the operating system ([0074],–  module, Fig. 2,  receives triggers of a network-based system, rendering parameters, to cause badge to become visible on the display, Fig. 6 step 630, visualization. Trigger is data indicative parameter.), and 
wherein the image processing engine adjusts processing based on the rendering parameters (
[0074],–  module, Fig. 2,  receives triggers, rendering parameters, to cause badge to become visible on the display, Fig. 6 step 630, visualization. Badge is an image made of pixels [0066]. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein the image processing engine adjusts processing one or more pixels of the generated visualization based on the rendering parameters as taught by Olliphant. The motivation for doing is to enable the verification of transaction can be performed quickly as taught by Olliphant. 

Regarding claim 28, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 27.
Netzer in view of Wenocur, Nordstorm do not, however 
Olliphant discloses wherein the rendering parameters are indicative of a distortion ( column 10 lines 53 to 55 - Incidents generation is done by analyzing the data retrieved from the crawlers (the delivery data) and the tracking pixel, and comparing it to the terms and conditions. When a mismatch, distortion, is found between the definitions of the placements in the insertion orders (terms and conditions) and the actual delivery of the advertisements then an incident is created. Incident types are the parameters.);	
wherein adjusting the comprises compensating for the distortion ([0074], Fig. 6 – receive a trigger to cause badge to become visible on the display, Fig. 6 step 630, visualization. Trigger is parameter and from invisible to visible is compensating. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein the rendering parameters are indicative of a distortion of the generated visualization; wherein adjusting the processing of the one or more pixels of the qenerated visualization based on the renderinq parameters comprises compensating for the visualization as taught by Olliphant. The motivation for doing is to enable the verification of transaction can be performed quickly as taught by Olliphant. 

Regarding claim 29, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 26.
Netzer in view of Wenocur, Nordstorm do not, however 
Olliphant discloses wherein the specified visual element comprises a logo ([0056] - the charity codes may be transmitted and installed shortly after an event occurs. This may allow the charity codes to be updated with information about the event. For example, instead of a charity badge indicating "Donate to the American Red Cross", the charity badge may indicate "Help the victims of the Katrina hurricane, donate to the American Red Cross.", Badge to be published, visible, is logo, Fig. 6 630.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein the specified visual element comprises a logo as taught by Olliphant. The motivation for doing is to enable the verification of transaction can be performed quickly as taught by Olliphant. 
	
Regarding claim 30, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 26.
Netzer in view of Wenocur, Nordstorm do not, however 
Olliphant discloses wherein the specified visual element comprises text ( [0056] - the charity codes may be transmitted and installed shortly after an event occurs. This may allow the charity codes to be updated with information about the event. For example, instead of a charity badge indicating "Donate to the American Red Cross", the charity badge may indicate "Help the victims of the Katrina hurricane, donate to the American Red Cross.", Text of badge to be published, visible, is logo, Fig. 6 630.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein the specified visual element comprises text as taught by Olliphant. The motivation for doing is to enable the verification of transaction can be performed quickly as taught by Olliphant. 
	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (Patent: 8,583,482 B2) in view of Wenocur et al. (Publication: 2002/0165912 A1), Nordstorm et al. (Publication: 2013/0091463 A1) and Hoyos et al. (Publication: 2016/0065571 A1)

Regarding claim 17, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 16 including the captured image.
Netzer in view of Wenocur, Nordstorm do not however Hoyos discloses 
wherein generated visualization comprises a screenshot of the resource and of the embedded content rendered in the resource ([0032] -  screenshots contain embedded information of image.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein generated visualization comprises a screenshot of the resource and of the embedded content rendered in the resource as taught by Hoyos. The motivation for doing is to enable the sharing of information to be more dynamic as taught by Hoyos. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (Patent: 8,583,482 B2) in view of Wenocur et al. (Publication: 2002/0165912 A1), Nordstorm et al. (Publication: 2013/0091463 A1) and Henry et al. (Publication: 2017/0103305 A1)

Regarding claim 20, Netzer in view of Wenocur, Nordstorm disclose all the limitation of claim 16.

Netzer in view of Wenocur, Nordstorm do not however Henry discloses 
wherein processing one or more pixels of the generated visualization comprises performing an image processing algorithm comprising convolution with a static kernel ([0191 - t he data array 2404 (e.g., of image pixels) is held in system memory (not shown) attached to the processor 100 and loaded into the weight RAM 124 of the NNU 121 by the processor 100 executing MTNN instructions 1400. A convolution operation is an operation that convolves a first matrix with a second matrix, the second matrix referred to as a convolution kernel herein. As understood in the context of the present disclosure, a convolution kernel is a matrix of coefficients, which may also be referred to as weights, parameters, elements or values. Preferably, the convolution kernel 2042 is static data of the architectural program being executed by the processor 100.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Netzer in view of Wenocur, Nordstorm with wherein processing one or more pixels of the generated visualization comprises performing an image processing algorithm comprising convolution with a static kernel as taught by Henry. The motivation for doing is to improve calculation speed as taught by Henry. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Asserted combinations of Netzer and Wenecour fail to describe or suggest a client device that "captures an image of the generated visualization; ... compare[s] the captured image of the generated visualization to the retrieved data indicative of the specified visual element without requiring the structure of the resource to be parsed," and "transmit[ s] verification data comprising an indication of whether the specified visual element is visually presented with the embedded content based on the comparison," where the "data indicative of the specified visual element" is retrieved by the client device "from the one or more hardware storage devices of the image processing system," and "is different from the resource obtained from the content provider," as recited by amended claim 1.”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nordstorm reference.  

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 17 – 24, and 27 - 30, the Applicant asserts that they are not obvious over based on their dependency from independent claims 16 and 26 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 16 and 26 respectively. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616